May I begin by warmly congratulating you. Sir, on your election as President of the General Assembly at its forty-first session. It is indeed a great pleasure to greet in that high office the representative of Bangladesh, a country with which we are linked by bonds of traditional friendship and cooperation. I am sure that your well known qualities and long-standing experience of political and diplomatic activity will make a decisive contribution to the success of this session.
Being empowered by the President of the Socialist Republic of Romania, Nicolae Ceausescu, I have the honor to put forward his and Romania's position, assessments and considerations on the main problems of international life, which are to be discussed at this Assembly session.
The proceedings of the General Assembly are taking place at a time when the international situation continues to be particularly complex and serious owing to the escalation of the arms race, in particular the nuclear arms race, the aggravation of some military conflicts and the emergence of new hotbeds of tension, the use and threat of force and interference in the internal affairs of other States.
These are all increasing even further the danger of a new world war, which under present conditions would inevitably turn into a nuclear catastrophe, without victor or vanquished, leading to the destruction of the very conditions of life on our planet.
That is why, according to the outlook of President Nicolae Ceausescu, the fundamental problem of our time is that of changing the dangerous course of events, which is no* heading towards a nuclear catastrophe, in the direction of a new policy of detente, disarmament, collaboration and peace in the world.
Although one would have expected that, in the year proclaimed by the United Nations as the International Year of Peace, concrete measure would be taken in order to revert from a policy of confrontation to a policy of solving the major problems facing mankind through negotiations, unfortunately we are witnessing the intensification of tension in world relations.
Under the present international circumstances, Romania and its President consider it imperative to pass from mere pronouncements to deeds and to do everything to step up the efforts of the United Nations, in conjunction with those of all peoples and peace-loving forces, in order to ensure the adoption of tangible, real actions and agreements for the halting of the arms race and for disarmament on earth and in space.
Only such a policy is liable to ensure real security for all States, to guarantee that peoples enjoy the proper conditions for creating new material and spiritual values, so that they can continue making their contribution to the progress and civilization of all mankind. That is why we consider it the sacred right and duty of every State large, medium or small, to act in a constructive spirit of co-operation and to contribute effectively to the radical improvement of the international climate.
In this spirit, Romania and President Nieoiae Ceausescu are promoting an ample policy of dialog in international relations and taking part in world activity as a whole, toward finding solutions to the complex problems of our epoch, in the interest of co-operation and peace.
Romania has worked and continues to work consistently to base its relations with all States on the principles of full equality of rights, respect for national independence and sovereignty, non-interference in internal affairs, mutual advantage, complete renunciation of force and the threat of force, and to affirm widely these principles in the international arena.
Life itself, and the prevailing realities, have demonstrated the urgent need for these principles to be unanimously recognized and implemented as they represent the sole solid foundation for relations of collaboration and peace among all States.
It is an axiomatic truth that the strategy of peace cannot be separated from the strategy of the future. Mankind yearns for a future of progress and prosperity, safe from the danger of nuclear weapons, indeed of any weapons.
That is why Romania places the problems of peace and disarmament at the center of its external policy, starting from the conviction that its economic and social development plans - indeed, like the progress of all peoples - can be achieved successfully only under conditions of peace and collaboration with all States of the world.
Working firmly in concert with all peace-loving forces in order to help reach appropriate agreements at an early stage, on the halting of the arms race and the adoption of tangible disarmament measures, Romania declares itself in support of the implementation of a complex disarmament program, centered on nuclear disarmament, leading to the phased liquidation of all nuclear weapons by the end of
this century and, in parallel, for a 25 per cent reduction of conventional weapons in the next five years, as well as of troops and military expenditures, to be followed by further efforts in order to reach a reduction of at least 50 per cent by the year 2000.
The adoption by this session of the United Nations General Assembly of the decision to proceed effectively toward the preparation of the third special session on disarmament, designed to adopt a global disarmament program, would represent without any doubt an important step forward, in conformity with the interests of peace of the entire international community.
Romania considers that it would be of the utmost significance if a number of States were to unilaterally reduce their troops, weapons and military expenditures, in this respect. President Nicolae Ceausescu recently called on all States in Europe to reduce, by at least 5 per cent, their weapons, troops and military expenditures, even before an appropriate agreement is readied.
As far as Romania is concerned, it is ready to proceed to a 5 per cent reduction of its arms, troops and military expenditures by the end of this year. If an agreement with other States to proceed together to surfs a reduction is not reached, this proposal will be submitted, in a referendum, to the will of the people, to decide on this unilateral reduction. We express our hope that other countries will show their willingness to go along with us in implementing this measure.
It is Romania's steadfast conviction that the adoption by European States of measures toward the unilateral reduction of troops, weapons and military expenditures would pose no danger whatsoever to the security of any State. On the contrary, such measures will open the way to serious negotiations, as they will express the will of European States to act for disarmament and peace. This would be fully consonant with the demands of European and world public opinion.
According to our conception, the huge human, material, financial and scientific resources being wasted each year to produce deadly weapons must be used to accelerate economic and social progress. With this aim in view, Romania has initiated, within the United Nations framework, a process aimed at determining the principles called upon to govern the activities of States in negotiating measures to freeze and reduce military expenditures. Finalizing and adopting the principles in question in their entirety, as of this session, would give new impetus to international activities aimed at bringing about a freeze and reduction of military budgets.
In the light of these considerations, Romania believes that the bodies and conferences dealing with disarmament questions must, more than ever before, step up their activities; indeed, all negotiating forums must be used with maximum efficiency so that they may proceed without delay to the preparation and adoption of appropriate agreements and understandings, with the participation and in the interest of all States.
In this respect, Romania has made its contribution to the conclusion, following appropriate agreements of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe.
We appreciate the fact that at the Vienna negotiations on the reduction of armaments and armed forces in Central Europe, the two sides will be able to reach an agreement at an early date. At the same time, we declare ourselves in favor of the achievement of adequate agreements at the Geneva Conference on Disarmament. To this end, the successful conclusion of negotiations designed to bring about an international agreement on the prohibition and destruction of chemical weapons, would be of special importance. The urgency of this matter should once again be stressed by the General Assembly.
The establishment of nuclear-weapon-free zones in various regions of the con tin cm t would greatly contribute to military disengagement, to building up confidence and security in Europe. In that spirit, Romania has taken a position and acted consistently to promote the development of confidence and co-operation among all Balkan coin tries and to help turn that region into a zone free of nuclear and chemical weapons and foreign military bases. Similarly, we support the establishment of zones free of nuclear and chemical weapons in the northern and central parts of Europe, as well as em other continents.
The whole evolution of international life indicates once again that there can be no justification for continuing the arms race, especially the nuclear arms race, for increasing military expenditures, which have by now soared to the huge amount of 31,000 billion.
That is why our country welcomes and fully supports the program of nuclear disarmament advanced by the Soviet Union in three stages, to be carried out by the year 2000, and declares itself in favor of the immediate cessation of nuclear tests and for the prevention of the militarization of outer space.
Welcoming the USSR decision on the extension of the unilateral moratorium on nuclear tests, Romania and President Nicolae Ceausescu on this occasion too, renew, their appeal to the United States of America and to all other nuclear-weapon States to put an end to such tests as soon as possible.
At the same time, Romania considers that a series of proposals put forward by the United States of America and other States represent a real basis for reaching disarmament agreements. In our view, the time has come for the other nuclear-weapon States to participate in nuclear arms talks, even if they proceed to their own arms cuts only after the United States of America and the USSlt carry out a substantive reduction cf their nuclear weaponry. Similarly, we believe that the European States, as well as the other States of the world, are directly interested and should take an active part in achieving agreements on the cessation of nuclear tests, nuclear arms reductions and halting the militarization of outer space.
An especially dangerous situation has arisen in Europe, where new nuclear weapons have been and continue to be deployed, thus endangering the existence of every nation and international peace. In view of this, Romania declares its support for the early achievement of agreements on cessation of the deployment of new intermediate-range nuclear missiles on the European continent and the destruction of existing ones, and on the elimination of all chemical weapons.
My country firmly declares its opposition to measures designed to bring about the militarization of outer space and supports the use of outer space by all nations for peaceful purposes only. In this connection, we support the idea of convening a world conference on the question of the peaceful uses of outer space to work out a global program for the use of outer space and space technology to further the economic and social development of all countries, particularly the developing countries, to adopt a treaty in this field and to set up a special United Nations body dealing with outer space.
In order to improve the international political climate, strengthen confidence and security and revive the process of detente, everything possible must be done to stop all military conflicts and solve all outstanding issues solely by peaceful means, through direct negotiations between the countries concerned and by making use of international organizations. Experience and reality demonstrate that, however tedious it may be, the path of negotiation is the only one capable of leading to viable solutions in the interests of the peoples and of peace. It must be well understood that any other means - such as force or interference in the internal affairs of States - is incompatible with the interests of peoples and with their aspirations to freedom and independence. That is why we must firmly oppose any form of terrorism, which has always been contrary to the interests of the peoples.
We attach special importance to the implementation of provisions contained in the very timely solemn appeal for the cessation of all existing military conflicts, proposed by Romania and adopted by consensus at the fortieth session of the General Assembly of the United Nations.
Romania is deeply concerned about the situation in the Middle East. In the spirit of the initiatives undertaken by the President of Romania as early as 1978, we resolutely declare our support for the convening of an international conference sponsored by the United Nations and with the participation of all the parties concerned, including the Palestine Liberation Organization (PLO) and Israel, the Soviet Union and the United States of America, the other permanent members of the Security Council and any other States that could contribute constructively to the settlement of the situation in that region. We appreciate that a just and lasting peace in the region must be based on the withdrawal of Israeli troops from the territories occupied in the 1967 war, recognition of the inalienable right of the Palestinian people to self-determination and to establish a Palestinian State and guarantees of the independence and sovereignty of all States in the region.
We consider it necessary to do everything possible to put an early end to the war between Iran and Iraq, which is causing both peoples immense human and material
losses. All military hostilities should be renounced and negotiations initiated with the aim of settling all outstanding issues between the two countries, in a spirit of full equality and mutual respect for independence and sovereignty.
We strongly condemn the oouth African authorities' racist policy of apartheid and the repressive measures taken bv them against the majority population in that country, as well as the acts of aggression perpetrated by South Africa against neighboring independent, sovereign States. We demand the cessation of all such actions prompted by the policy of apartheid. Romania resolutely supports the struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), for the independence of Namibia. In general, Romania actively supports the struggle for complete elimination of any form of colonialism and consolidation of the freedom end independence of all the peoples and nations of the world.
We believe that issues of conflict in Central America must be solved through negotiation on the basis of the proposals put forward by the Contadora Group and with full respect for the right of every people in that region to free and independent development without outside interference of any kind.
I should also like to reaffirm Romania's solidarity with the Democratic People's Republic of Korea and our active support for its position, initiatives, efforts and political and diplomatic actions aimed at the peaceful, democratic and independent unification of the country.
The elimination of underdevelopment, the bridging of the gaps between rich and poor countries and the establishment of a new international economic order are essential prerequisites for the peace and security of all peoples and the very future of mankind. It is well known that in past years the world economy has
continued to be marked by instability and a series of negative phenomena engendered by the world economic crisis, which have an impact, to a greater or lesser extent, on all countries.
The economic situation of the developing countries has been particularly affected. The overwhelming majority of those countries are being prevented from developing their economies and from advancing along the road of economic and social progress because of their external indebtedness and the high interest rates they are faced with, as well as tlr growing protectionism practiced in various forms by developed countries. There is an increasingly obvious tendency to block negotiations in all forums concerned with economic problems and to sidestep the framework provided by the United Nations for examining and solving those problems.
Romania, as the Assembly knows, has already presented a series of proposals in this respect. My country is in favor of an international conference, to be convened under United Nations auspices and to be attended by all developing and developed countries participating on an equal footing, with a view to bringing about a global solution to the problems of underdevelopment, the establishment of a new international economic order and the achievement of co-operative relations based on understanding and equality.
Such a conference should be conducive to an agreement and to understandings designed to facilitate faster progress for all countries, in particular those that are lagging behind. The objective here is to achieve the harmonious development of all States and of the world economy.
Romania considers also that the problem of foreign debt requires a comprehensive solution involving the following elements: cancellation of the entire debt of the poorest countries, those with a per capita national income of $500 to $600} reduction by a sizable percentage of the debt of developing countries with a per capita national income of up to $1,000 or $1,200; general reduction by between 50 and 70 per cent of the debt of other developing countries, grouped by level of national income and by potential; rescheduling for a 15 to 20 year period of the remainder of the debt at 3 to 4 per cent interest, or with no interest at all, and with a grace period of three to five years; establishment of a ceiling for annual payments of foreign debt, not to exceed 10 per cent of the annual export earnings of the developing country in question; establishment of a maximum interest rate on old credits, not to exceed 3 to 4 per cent, with amounts paid in excess of that limit to be deducted from the volume of foreign debt; and provision of new credits to developing countries on favorable terms and conditions and with reasonable interest rates of a maximum of 5 per cent. To achieve such a global solution to the problem of the foreign debt, the United Nations must play an active part. In this respect, Romania holds the view that concrete action and measures must be taken within the United Nations framework to bring about the proper solutions.
My country is in favor also of restructuring the international monetary and financial system, and of convening an international conference to that end. We consider that at this hour, when a major scientific and technological revolution is in full swing, more efforts should be made to ensure broad and unhampered access by developing countries to the achievements of modern science and technology and a substantial transfer of technology to those countries in keeping with their specific development needs. In this respect, Romania joins other countries in supporting the convening of a second United Nations conference on science and technology for development.
On the occasion of the commemorative session of the General Assembly to mark the fortieth anniversary of the United Nations, an assessment was made of the world Organization's activities and its role. This once again brought to the fore the need for the Organization faithfully to reflect international realities, to serve as a genuine forum for the entire international community, to fulfill the mission entrusted to it by the Charter and to serve more efficiently the cause of peace and progress, thus responding to the legitimate aspirations of peoples.
Taking into account the complexity of the international situation, the persistence of old conflicts and the emergence of new ones, and the contribution the United Nations must make to the resolution of those conflicts, Romania has put forward during past sessions the proposal that a commission for good offices, mediation and conciliation be set up within the United Nations system. Such a commission is conceived as a mechanism permanently available to Member States for the peaceful settlement of their disputes. We consider that the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization should step up its examination and finalization of this proposal.
To strengthen peace and co-operation with a view to improving the international political climate, it would be highly important and timely to build
an all-round international security system, an item that has been included on the agenda for this session. That system would be based on firm respect for the fundamental principles of relations among States, on the absolute exclusion of the use or threat of use or force, on the peaceful settlement of disputes, on the growth of the role of the United Nations in dealing with problems of peace and security and the democratization of international life. As part of the process of strengthening peace, security and co-operation among nations, it is particularly important to develop and consolidate good-neighborliness among States, a subject figuring on the agenda of the present session as a result of a Romanian initiative. We consider it necessary to proceed within the present institutional framework to the identification and clarification of the components of good-neighborliness with a view to drafting an international United Nations document in that field.
Romania was a promoter of the United Nations International Youth Year: Participation, Development Peace, which was an event of deep significance for the present and future of the younger generation and which had a wide and profound response throughout the world. We consider that the problems of youth must be kept under the constant scrutiny of the United Nations, of all Member States and of other international organizations. We realize that the guidelines for future programs devoted to youth, which were adopted at the 1985 United Nations World Conference for the International Youth Year, must be implemented in order to unite young people the world over in an effort to protect and exercise their fundamental right to forge a free and worthy life for themselves in a world of peace and co-operation.
Romania holds the view that the United Nations can and must play a vital role in the settlement of the major problems facing mankind, through the effective use of its capabilities. The financial difficulties confronting the Organization at present can and must be resolved through the improvement and simplification of the Organization's activities, without negatively affecting its democratic priorities and structures, based on the participation of all Member States in conditions of equality, and on the powers of the General Assembly as the most representative United Nations body.
In the spirit of the foreign policy of Romania, my delegation will act firmly, by working together with the delegations of other States, to contribute to the constructive work of the present session of the General Assembly, so that the Assembly may adopt decisions which will open the prospect of real progress towards disarmament and the strengthening of confidence and security in the world.
Having entrusted me with the task of putting before this Assembly Romania's position and proposals on the main items on the agenda of the Assembly for its forty-first session, the President of the Socialist Republic of Romania, Nicolae Ceausescu, ardently appeals that we join our efforts and act in a high spirit of responsibility for the destiny of our peoples and for the destiny of our planet, so that we may ensure the triumph of reason and the building of a world of peace, free of weapons and of wars.

